Citation Nr: 1335380	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to greater disability compensation for right knee sprain with arthritis, currently compensated with a single 10 percent disability rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO continued a single 10 percent disability rating for right knee sprain with arthritis.

In May 2009, the Veteran had a Board videoconference hearing before a Veterans Law Judge (VLJ).  That hearing addressed a claim for service connection for left knee disability, and did not directly address the issue of the rating for right knee disability.  In discussing the left knee disability, however, the hearing indirectly included information regarding the right knee disability.  A transcript of that hearing is associated with the Veteran's claims file.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

Issues that the Board previously remanded for additional development have been resolved.  In an August 2010 rating decision the RO granted the claim for service connection for left knee disability.  In a June 2011 decision the Board denied service connection for post-traumatic stress disorder (PTSD).  In an August 2011 rating decision the VA Appeals Management Center (AMC) granted service connection for major depressive disorder.  Those issues are no longer before the Board.


FINDINGS OF FACT

1.  Right knee disability residual to injury in service is manifested by instability and also by pain on motion and limitation of motion.

2.  Right knee disability residual to injury produces instability that is no more than slight.  

3.  Right knee arthritis, shown by x-ray, produces pain with motion and limitation of motion, without limitation to less than 90 degrees of flexion or more than 5 degrees short of full extension.


CONCLUSIONS OF LAW

1.  Right knee sprain with arthritis is appropriately compensated by assigning separate disability ratings: one rating for instability, and another, separate rating for limitation of motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013); VAOPGCPREC 23-97 (July 1997).

2.  Right knee disability instability residual to injury meets the criteria for a disability rating of 10 percent, but no higher, for instability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

3.  Right knee arthritis meets the criteria for a separate disability rating of 10 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Right Knee Disability

During service the Veteran had treatment for knee pain after a stand up landing on a parachute jump in training.  Upon separation from service he submitted a claim for service connection and compensation for right knee disability.  The RO established service connection, effective from the Veteran's separation from service, for residuals of right knee sprain.  The Veteran's present appeal is for greater compensation for his service-connected right knee disability, which the RO now describes as sprain with arthritis.  The rating currently assigned is 10 percent disabling.  The Veteran contends that separate ratings for instability and limitation of motion are warranted.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider what ratings are warranted for right knee disability, under all appropriate diagnostic codes, over all periods addressed by the appeal.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated as 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  

The rating schedule provides for evaluating arthritis based on the limitation of motion of the affected joint.  If the limitation of motion of the joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of flexion of the leg at the knee is rated at 30 percent if flexion is limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the leg at the knee is rated at 50 percent if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.

In general, VA regulations provide that "pyramiding," or evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  VA has specifically found, however, that limitation of motion of the knee and instability of the knee are not duplicative or overlapping conditions, and that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1997).  Separate ratings must be based on additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the knee also must have limitation of motion that at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 or 6261, for a separate rating to be assigned for arthritis.  Id.

On VA examination in March 2005, the Veteran reported right knee pain, worse with activity, and occasional locking.  Private treatment notes show that the Veteran had injections into both knees in June and July 2005 to address osteoarthritis.  In an August 2005 statement the Veteran reported that his right knee disability had been treated with injections, and that he wore a right knee brace.  

On VA examination in October 2005, motion of the right knee was limited by pain to 5 to 95 degrees.  In VA treatment in 2006 the Veteran reported bilateral knee pain.  In February 2006 MRI of the right knee showed no definite tears, but showed an osteochondral defect.  VA treatment of knee pain in 2006 included cortisone injections.  In an August 2006 statement, the Veteran wrote that he did not have a job anymore because of injuries to his left wrist and both knees.  Records of VA treatment in 2007 through 2011 reflect reports of ongoing right knee pain.

In the May 2009 Board videoconference hearing, the Veteran stated that he wore hard braces on his left and right knees every day.  He reported that his left and right knee disabilities made him unable to do prolonged walking or standing.

In VA treatment in September 2009, the Veteran requested and obtained a cane.  Right knee x-rays showed minimal degenerative changes, providing evidence against this claim.

On VA examination in October 2009, the Veteran reported having daily pain and instability in his right knee.  He stated that he used daily pain medication.  He related that the knee felt unstable when he walked up or down stairs.  He reported that because of the knee pain and instability he used a cane daily.  He indicated that the cane helped him walk and made him feel more stable.  He reported flare-ups of worse pain in his right knee with cold weather or with walking six or seven blocks.   He indicated that such flare-ups occurred two to three times a month.  He related that he had difficulty leaving the house because he had such difficulty walking.  He indicated that he had intermittent swelling in the knee.  He reported that he was not employed.  The examiner stated that the Veteran's right knee disability would have a mild effect on his employment capacity and his activities of daily living.

The examiner noted that x-rays showed mild degenerative changes in the right knee.  The right knee had flexion to 120 degrees with pain from 90 to 120 degrees, and extension to 0 degrees with pain from 20 to 0 degrees, providing some evidence against this claim.  

With regard to stability of the knee, the medial and lateral collateral ligaments had no motion, while the anterior and posterior cruciate ligaments had less than five millimeters of motion.  The examiner found tenderness to palpation of some parts of the knee.  At the time of the examination the knee did not have edema, erythema, or warmth.  With three repetitions of motion, there was no additional limitation of function due to pain, fatigue, weakness, or lack of endurance.  The examiner concluded that the Veteran had right knee arthritis.

In a November 2009 statement, the Veteran asserted that his right knee disability had worsened since service, and now included arthritis.  

On VA examination in February 2010, the examiner indicated that he did not receive the Veteran's claims file to review.  The Veteran reported having constant, chronic pain in his right knee.  He stated that medications prescribed for the pain did not work, so he did not take them.  He wore braces on both knees, and used a cane in his right hand.  The examiner stated that with the cane the Veteran's gait was normal.  The Veteran reported that using the cane helped the right knee pain to some extent and also stabilized that knee.  The Veteran indicated that he was not employed.  He stated that in his daily activities he minimized his use of stairs because using stairs increased knee pain.  He reported that he used a pillow to position his legs while sleeping in order to reduce knee pain.  He stated that he limited walking to a half block, because walking further increased right knee pain.  He indicated that cold weather also caused flare-ups of worse right knee pain.  He reported that once or twice a week his right knee locked for three to four minutes.  He stated that his right knee buckled a couple of times per week.

In removing the brace for examination, the Veteran moved his right knee to slightly more than 90 degrees of flexion.  On range of motion testing, he reported pain from 35 degrees of flexion, and, after repeating the motion three times, pain from 25 degrees of flexion.  After the testing, while the Veteran was tying his shoe, he again flexed his right knee to somewhat more than 90 degrees.  The examiner expressed the opinion that the ranges of motion during formal testing, and those observed before and after that testing, each were relevant to indicating the function of the knee, providing evidence against this claim.  

On examination, with testing, there was no demonstrable instability of the knee, providing highly probative evidence against this claim.  The right knee had fullness consistent with possible small effusion.  There was tenderness to palpation of the knee.  The examiner noted the 2006 MRI of the right knee in 2006 showing an osteochondral defect and no definite tears.  The examiner's diagnosis for the right knee was degenerative joint disease.

In April 2010, the Veteran, through his representative, asserted that his right knee instability and arthritis should be rated separately.

The RO assigned the existing 10 percent rating for the Veteran's right knee disability under Diagnostic Code 5257, based on instability of that knee.  The Veteran's statements and the medical evidence show that, in addition to instability, that knee also has pain with motion and limitation of motion.  On VA examination in October 2005, pain limited extension of the Veteran's knee to 5 degrees.  That limitation meets the criteria for a 0 percent rating under Diagnostic Code 5261.  As there is evidence that, on at least one review, right knee arthritis produced additional disability due to limitation of motion, the record reasonably supports the assignment of separate ratings for instability under Diagnostic Code 5257 and limitation of motion under Diagnostic Code 5003.

With regard to instability in the Veteran's right knee, he has reported that that knee feels unstable, and sometimes buckles.  Some clinicians who have treated or examined the knee have not found objective evidence of instability, as cited above, providing evidence against this claim of high probative value.  The VA clinician who examined the Veteran in October 2009 found evidence of slight instability, with slight movement of the cruciate ligaments.  The Veteran's perceptions of instability of his right knee and the 2009 examination findings show the existence of at least some instability.  The clinical findings show that the instability is not more than slight.  In the absence of instability that rises to the level of moderate, the instability warrants a rating under Diagnostic Code 5257 of 10 percent, but no higher.

It is important for the Veteran to understand that in awarding the separate rating and a 10 percent finding the Board is giving the Veteran the benefit of all doubt in this case as there is significant evidence against this finding, as cited above.

Clinicians observed evidence confirming the Veteran's reports of pain with motion of his right knee.  Considering both measurements on testing, and examination observations outside of testing, the preponderance of the evidence indicates that pain has not limited motion of his right knee to less than 45 degrees of flexion or less than 5 degrees short of full extension.  The limitation of motion thus does not warrant compensable ratings under Diagnostic Codes 5260 or 5261.  

As arthritis is shown by x-ray, and the knee has pain with motion and limitation of motion, a 10 percent rating is warranted under Diagnostic Code 5003.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  

The Veteran's right knee disability has not required frequent hospitalizations.  In 2006 he asserted that disabilities of his left wrist and both knees caused him to lose his job.  Clinicians who have examined him have concluded that the effects of his right knee disability on his capacity for employment are less than marked.  The rating criteria under Diagnostic Codes 5003, 5257, 5260, and 5261, address the effects of the Veteran's right knee disability, and provide for higher ratings for greater impairment.  Thus, it is not necessary to refer the issue of ratings for the right knee disability for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the Veteran's case, a 100 percent disability rating is in effect for one of his service-connected disabilities, so it is not necessary to determine whether the record raises the issue of a 100 percent rating based on unemployability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in an October 2009 letter, issued before the RO denied the increased rating for right knee disability that the Veteran sought.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection and increased disability ratings.  The RO informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran, and a transcript of the May 2009 Board videoconference hearing.  The Veteran has had VA medical examinations that addressed his right knee disability.  

The RO scheduled another examination for August 2012, but the Veteran did not report for that examination.  When a Veteran fails to report for a scheduled VA examination, and does not provide good cause for failing to report, the claim will be decided based on the available evidence.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to separate 10 percent rating for instability of the right knee due to sprain and arthritis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a higher evaluation for limitation of motion of the right knee beyond 10 percent due to sprain and arthritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


